DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the “PATENT TRAIL AND APPEAL BOARD” decision dated 9/9/2021, in which the board affirmed in part examiner’s rejections but reversed it with respect to the dependent claims 2, 10, and 18, the applicant on 9/29/2021 absorbed the said claims by their respective parent claims 1, 9 and 17. Therefore claims 1, 3-9, 11-17, 19-20 have become allowable for the below provided reasons for allowance. 
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “ACTIVE SPEAKER DETECTION IN ELECTRONIC MEETINGS FOR PROVIDING VIDEO FROM ONE DEVICE TO PLAURITY OF OTHER DEVICES”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Mr. Scott D. Paul on 11/22/2021.


As Per Claim 9:

9. (Currently Amended) A system for active speaker detection, comprising:
a memory configured to store program code; and
a processor coupled to the memory, wherein
the processor, in response to executing the program code, is configured to initiate operations including:
receiving speaker detection signals from a plurality of devices participating in an electronic meeting, wherein
each speaker detection signal specifies a score indicating whether an active speaker is detected by a respective device of the plurality of devices that generates the speaker detection signal; and
determining a device of the plurality of devices that detects an active speaker based upon the speaker detection signals, wherein, in response to the determining, the processor is configured to initiate executable operations comprising 
providing video received from the determined device to the plurality of devices during the electronic meeting.

As Per Claim 17:

17. (Currently Amended) A computer program product for active speaker detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate operations comprising:
receiving speaker detection signals from a plurality of devices participating in an electronic meeting, wherein
each speaker detection signal specifies a score indicating whether an active speaker is detected by a respective device of the plurality of devices that generates the speaker detection signal; and
determining a device of the plurality of devices that detects an active speaker based upon the speaker detection signals, wherein, in response to the determining, the processor is configured to initiate executable operations comprising 
providing video received from the determined device to the plurality of devices during the electronic meeting.

As Per Abstract:
wherein, in response to the determining, the method further comprises: providing video received from the determined device to the plurality of devices during the electronic meeting.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1, 9, and 17 teach a method, system and computer readable media respectively in which it can “determin” an “active speaker” among a plurality of speakers engaged in an “electronic meeting” by analysis of a “score” received from each of the devices associated with each of the speakers. In “response” to this “determin[ation]” it can then “provid[e]” a “video” from the device associated with the device associated with the determined active speaker to other devices associated with the electronic meeting.
Prior art of record Mixter et al. (US 2017/0025124) teach in ¶ 0038 lines 5+ referring to Fig. 1: “The electronic device 190 receives” “voice inputs from users 102-1 
This property should help providing videos that are deemed relevant to the meeting based on a speaker associated with one device among a plurality of devices engaged in an electronic meeting without any input by the speaker engaged in the meeting and thus help that speaker to focus on a topic associated with the meeting than issuing commands while for example making a presentation associated with the meeting.
Further search did not provide any prior art teaching this phenomenon. Therefore these claims became allowable. Claims 3-8 (dependent on claim 1), 11-16 (dependent on claim 9), 19-20 (dependent on claim 17), further limit the scope of their allowed independent parent claims and are thus allowable under similar rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 23rd 2021.